Citation Nr: 1814394	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-06 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of death.

2. Entitlement to death pension benefits.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to November 1978. The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

On her Substantive Appeal, the appellant indicated that she wanted a Board hearing at the RO after a hearing before an RO decision review officer (DRO). (03/08/2013 VA Form 9) In August 2014, she informed the RO that she opted for a hearing by video conference via a personal hearing at the RO. (08/15/2014VA 21-4138) Then, in March 2016, she withdrew her request for a Board hearing and requested a 
DRO hearing. (03/09/2016 Hearing Request) The related document reflects that her hearing request was properly and effectively withdrawn. See 38 C.F.R. § 20.702(e) (2017). Other documentation in the file reflects that she accepted an Informal Conference with the DRO in lieu of a formal hearing. (01/08/2018 Hearing Testimony) Hence, all applicable due process requirements were met.  

See the remand portion below for discussion of the pending claims. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2009 and November 2009, VA received the Veteran's informal claims for several disorders, and an increased rating for his service-connected anxiety neurosis. (08/11/2009 VA 21-4138; 11/13/2009 VA 21-4138) The Veteran died in February 2010. (03/15/2010 Death Certificate) There is no indication in the claims file that the RO ever adjudicated the claims.

VA received the appellant's formal claim for death pension within one month of the Veteran's death. (03/15/2010 VA 21-534) Her claim is deemed to have also been an application to be substituted for the Veteran for any claim he had pending at the time of his death. See 38 C.F.R. § 3.1010(c)(2) (2017). Hence, the pending claims must be adjudicated and a rating decision issued.

In addition to the claim for death pension, the appellant also applied for Dependents Indemnity Compensation (DIC) (01/30/2013 VA 21-534), which is the perfected appeal currently before the Board. Although there is a VCAA Notice letter in the file, it does not fully comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the Veteran's claims that were pending at the time of his death. Only if an appeal from any adverse determination is perfected should either pending claim be returned to the Board.

2. As concerns the appellant's claim for DIC, issue her VCAA-compliant notice for her claim. For both the Veteran's pending claims and the appellant's claim for DIC, comply with the provisions of VBA Adjudication Manual M21-1, IV.ii.1.H.5.b for claims of herbicide agents exposure in Thailand.

3. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the appellant, issue her and her representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


